t c memo united_states tax_court michael a milnes and esther n milnes petitioners v commissioner of internal revenue respondent docket no 8612-o02l filed date michael a milnes and esther n milnes pro_se trent d usitalo for respondent memorandum opinion colvin judge this matter is before the court on respondent’s motion for summary_judgment the issue is whether it is appropriate to decide by summary_judgment that respondent’s determination to proceed with collection of petitioners’ tax_liabilities was not an abuse_of_discretion for reasons stated below we will grant respondent’s motion - - section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure background petitioners are married and lived in fresno california when they filed their petition michael a milnes petitioner is an attorney a the notices of federal_tax_lien on date respondent filed with the fresno county recorder’s office a notice_of_federal_tax_lien relating to petitioners’ income_tax_liability for tax_year on date respondent filed with the fresno county recorder’s office a notice_of_federal_tax_lien relating to petitioners’ income_tax liabilities for tax years and b the notice_of_intent_to_levy on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing relating to petitioners’ income_tax liabilities for and on date petitioners filed a request for a collection_due_process_hearing form for tax years in which they contended that respondent should abate penalties relating to tax years and respondent ' petitioners’ tax years and are not in issue here because respondent’s notice_of_intent_to_levy did not include those years only and are at issue here failed to respond to petitioner’s request to abate penalties for late filing of individual tax returns for petitioners want to extend the time to assess tax to allow time to resolve the above issues and to obtain funds to pay taxes due and they were entitled to relief on the basis of various claims relating to employment_taxes with respect to petitioner’s law corporation and the notices of liens filed in and petitioners stated that they had applied for a loan on real_property the proceeds of which they would use to pay their tax_liabilities in full c the sec_6330 hearing and respondent’s notice_of_determination on march and date respondent’s appeals_office conducted a hearing on petitioners’ case for tax years and petitioners attended the hearing at the hearing petitioners offered to obtain a loan on real_property to pay their tax_liabilities for the years in issue petitioners did not challenge their underlying tax_liability for or at the hearing the appeals officer concluded that petitioners did not gualify for alternatives to collection such as an installment_agreement or an offer_in_compromise because petitioners were not currently in compliance with federal tax laws and they had not submitted financial information that would enable respondent to ascertain whether they qualified for any alternatives to collection once they became compliant - on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or the determination_letter in which respondent denied petitioners’ request for relief on date petitioners filed a petition for lien or levy action under sec_6320 or sec_6330 in their petition petitioners contended only that respondent erred in trying to collect from petitioners employment_taxes owed by petitioner’s law corporation and respondent failed to send to their last_known_address any notice of the federal tax_liens filed in and petitioners did not propose any alternatives to collection in their petition respondent filed a motion for summary_judgment the court ordered petitioners to file a response to respondent’s motion but they did not do so discussion a summary_judgment summary_judgment is intended to expedite litigation and to avoid the need for expensive trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions affidavits and any other acceptable materials show that there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 b analysis petitioners do not challenge the existence or amounts of their underlying income_tax liabilities for the years in issue where the taxpayer’s underlying tax_liability is not at issue we review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 there are no genuine issues of material fact we conclude that summary_judgment is appropriate see rule b whether we have jurisdiction over employment_taxes petitioners contend that respondent erroneously tried to collect employment_taxes related to petitioner’s law corporation from petitioners we lack jurisdiction to decide that issue 114_tc_171 whether we have jurisdiction to decide whether respondent sent notices of federal tax_liens to petitioners’ last_known_address petitioners contend that respondent did not send notice of the federal tax_liens for tax years and to their - - last_known_address we lack jurisdiction to consider petitioners’ claim respondent filed the notices of federal_tax_lien on date and date sec_6320 applies to collection actions initiated after date internal revenue restructuring reform act of publaw_105_ sec_3401 112_stat_746 hurford v commissioner tcmemo_2002_94 see 117_tc_63 liens and levies are separate collection actions for purposes of sec_6320 and sec_6330 because the notices of federal_tax_lien were filed before date they are not subject_to sec_6320 conclusion the above discussion rejects the grounds upon which petitioners relied in their petition also by failing to respond to respondent’s motion petitioners waived their right to contest it see rule d 117_tc_183 we conclude that respondent’s determination to proceed with collection of the tax_liabilities assessed against petitioners was not an abuse_of_discretion accordingly we will grant respondent’s motion for summary_judgment an appropriate order and decision will be entered
